          Case 1:20-cr-00594-AJN Document 4 Filed 12/07/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       12/7/2020



 United States of America,


                –v–                                                           20-cr-594 (AJN)

                                                                                  ORDER
 Kevin Rolle,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court received the attached letter by mail.

       No later than December 8, 2020, the Government shall apprise the Court of the status of

the Defendant’s transfer to the Southern District of New York and of the Defendant’s access to

prescribed medication.


       SO ORDERED.


Dated: December 7, 2020                          __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
Case 1:20-cr-00594-AJN Document 4 Filed 12/07/20 Page 2 of 3
Case 1:20-cr-00594-AJN Document 4 Filed 12/07/20 Page 3 of 3
